DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 8 are amended and claim 2 is cancelled due to Applicant's amendment dated 10/08/2021.  Claims 1 and 3-14 are pending.
Response to Amendment
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) is overcome due to the Applicant’s amendment dated 10/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 2 as set forth in the previous Office Action is moot because claim 2 is cancelled due to the Applicant's amendment dated 10/08/2021.
The rejection of claims 4, 8-10, and 13 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Adam US 5,639,541 (“Adam”) is overcome due to the Applicant’s amendment dated 10/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Hotchkiss et al. US 4,587,154 (“Hotchkiss”) is overcome due to the Applicant’s amendment dated 10/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Hotchkiss and JPH06269664 A—English translation obtained from Google Patents “Tamura”—is overcome due to the Applicant’s amendment dated 10/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Yamato US in view of Adam and CN 104831449 A—English translation obtained from Espacenet “Ling”—is overcome due to the Applicant’s amendment dated 10/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Adam and Hotchkiss is overcome due to the Applicant’s amendment dated 10/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Adam, Hotchkiss, and Tamura is overcome due to the Applicant’s amendment dated 10/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Yamato in view of Adam, and Anderson US 5,957,241 (“Anderson”) is overcome due to the Applicant’s amendment dated 10/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 5-9 of the reply dated 10/08/2021 with respect to the rejection of claim 1 have been fully considered, but they are not persuasive.
Applicant's argument –Applicant recites on pgs. 5-6 of the reply that Williams US 5,965,030 (which was used to reject the now-canceled claim 2) mentions oil in the context of removing oil from the surface of ocean water with reusable absorbent structure. Additionally, Applicant recites that nowhere does Williams teach or suggest limiting the thickness of the mat under compression to 75% or more under the specific conditions required by the now amended claim 1. Applicant further recites that William does not answer as to how excess liquid contaminant would be removed when the compression 
Examiner's response –As discussed in the previous Office Action and below, Williams alone is not used to teach the thickness under compression. Rather, it is a combination of Yamato in view of Williams that teaches the thickness under compression. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.
In response to the above arguments, Williams is not used to teach an oil-absorbing mat, nor is Williams used to teach the thickness under compression of the oil-absorbing mat. Rather, Williams is used to provide support that placing an oil-absorbing mat under compression expresses oil from the mat (Williams, col. 4, lines 22-25). 
As discussed below and in the previous Office Action, Yamato is used to teach a microporous laminated membrane including a nonwoven-fabric substrate and a microporous membrane (abstract), wherein the microporous laminated membrane may be used as oil absorbent materials (¶ [0103]). Yamato teaches the microporous laminated membrane can resist deterioration such as deformation of the microporous membrane, where the deterioration is restrained fully or to such an extent as not to adversely affect the purpose or intended use (¶ [0080]). As an oil absorbent material, the purpose of the microporous laminated membrane is to absorb oil.
As Williams is used to provide support that placing an oil-absorbing mat under compression expresses oil from the mat, placing the microporous laminated membrane under compression (and thus deforming the microporous membrane) would express oil, adversely affecting the purpose of the microporous laminated membrane which is to absorb oil. Accordingly, one of ordinary skill in the art would have been motivated to further increase the resistance to deformation of the microporous membrane, so as to decrease the amount of oil expelled from the microporous laminated membrane.
Neither Yamato nor Williams specifically teach the thickness under compression of the microporous laminated membrane as required by the amended claim 1. However, based on the teachings of Yamato in view of Williams, it is reasonable to presume that the microporous laminated membrane of Yamato in view of Willliams has a thickness under compression of 75% or more according to the claimed equation (1). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Applicant's argument –Applicant argues on pg. 7 of the reply that Williams only mentions oil in the context of oil on the surface of an ocean and is not applicable to the oil-absorbing mat being disposed on a floor, as recited by claim 1.
Examiner's response –As discussed below and in the previous Office Action, Williams was not used to teach an oil-absorbing mat. Rather, Williams is used to provide support that placing an oil-absorbing mat under compression expresses oil from the mat (Williams, col. 4, lines 22-25). 
As Williams teaches an oil-absorbing mat (Williams, abstract, and col. 1, lines 52-54) and its behavior under compression (Williams, col. 4, lines 22-25), it is applicable to the microporous laminated membrane of Yamato, wherein the microporous laminated membrane may be used as oil absorbent materials (Yamato, ¶ [0103]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of Williams et al. US 5,965,030 (“Williams”).
Regarding claim 1, Yamato teaches a microporous laminated membrane including a nonwoven-fabric substrate and a microporous membrane (abstract). Yamato teaches the microporous membrane is disposed on at least one side of the nonwoven-fabric substrate (¶ [0018]). Yamato teaches the microporous laminated membrane is usable as oil cleaners (¶ [0042]) and oil absorbent materials (¶ [0103]). Yamato further teaches the nonwoven-fabric substrate preferably has an air permeability of 10 seconds or less (¶ [0059]), wherein the air permeability is measured by JIS 8117 (¶ [0093]).
Yamato teaches the claimed invention above but fails to teach wherein the nonwoven-fabric substrate has a smoothness of 0.8 s or more as measured on the basis of JIP P 8155. It is reasonable to presume that the smoothness is inherent to Yamato. Support for said presumption is found wherein Yamato teaches the microporous laminated membrane has a highly smooth surface (¶ [0017], [0042]). Yamato further teaches a method of producing the laminate membrane, wherein the laminate is heated and the nonwoven fabric slightly melts to have higher smoothness (Examples 2-5, ¶ [0168] and [0177). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Yamato fails to teach wherein the microporous laminated membrane has a thickness under compression of 75% or more according to the claimed equation (1). However, Yamato does teach the microporous laminated membrane can resist deterioration such as deformation of the microporous membrane, where the deterioration is restrained fully or to such an extent as not to adversely affect the purpose or intended use (¶ [0080]). 
Additionally, Williams teaches a nonwoven fabric mat that absorbs liquid contaminates from surfaces (abstract), wherein the liquid contaminate may be oil (col. 1, lines 52-54). Williams teaches under compression, excess liquid contaminants are expressed from the mat (col. 4, lines 22-25).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further reduce the microporous laminated membrane’s 
Based on the above teachings and discussion, it is reasonable to presume that the microporous laminated membrane of Yamato in view of Willliams has a thickness under compression of 75% or more according to the claimed equation (1). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Per claim 1, the nonwoven-fabric substrate of Yamato reads on the claimed oil absorber and the microporous membrane reads on the claimed permeation preventing layer.
Regarding claim 3, Yamato teaches the microporous laminated membrane of claim 1, as described above. Yamato further teaches the nonwoven-fabric substrate may include two or more layers including identical or different materials (¶ [0053]). Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the nonwoven-fabric substrate to include two layers, because it would have been choosing a specified number of layers, which would have been a choice from a finite number of identified, predictable solutions of a nonwoven-fabric substrate in microporous laminated membrane of Yamato and possessing the benefits taught by Yamato.  One of ordinary skill in the art would have been motivated to produce additional nonwoven-fabric substrates comprising a number of layers having the benefits taught by Yamato in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 3, the first layer of the nonwoven-fabric substrate reads on the claimed surface layer and the second layer of the nonwoven-fabric substrate reads on the claimed oil holding layer. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of Williams et al. US 5,965,030 (“Williams”) as applied to claim 1 above, and further in view of Adam US 5,639,541 (“Adam”).
Regarding claim 4, Yamato teaches the microporous laminated membrane of claim 1, as described above. Yamato teaches the nonwoven-fabric substrate preferably has a mass per unit area of 2 to 250 g/m2 (¶ [0057]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Yamato is silent as to the diameter of the fiber of the nonwoven-fabric substrate. However, Yamato does teach the nonwoven-fabric substrate may include two or more layers (¶ [0053]).
Adam teaches an oil absorbing fabric comprising at least one layer of fine microfibers having an average diameter between about 1 and 7 microns bonded with at least one layer of coarse microfibers having an average diameter of at between about 8 and 23 microns (abstract). Adam teaches the oil absorbent fabric is an oil absorbent product for use as a floor mat (col. 1, lines 5-6).  Adam teaches the oil absorbing fabric is abrasion resistant and does not need supporting or carrier layers (col. 1, lines 49-51).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to look choose a particular diameter for the fibers of the nonwoven-fabric substrate in order to carry out an embodiment of Yamato. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the oil absorbing fabric of Adam wherein one layer of the fabric contains microfibers having an average diameter between about 1 and 7 microns and another layer of the fabric contains microfibers having an average diameter of at between about 8 and 23 microns. The motivation for doing so would have been to obtain a nonwoven-fabric substrate that is abrasion resistant and does not need supporting or carrier layers, as taught by Adam.
Per claim 4, the nonwoven-fabric substrate of Yamato in view of Adam has a mass per unit area of 2 to 250 g/m2 and contains two layers wherein the first layer has an average diameter between about 1 and 7 microns and another layer that has an average diameter of at between about 8 and 23 microns.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of Williams et al. US 5,965,030 (“Williams”) as applied to claim 1 above, and further in view of Hotchkiss et al. US 4,587,154 (“Hotchkiss”).
Regarding claim 5, Yamato teaches the microporous laminated membrane of claim 1, as described above. Yamato does not teach the nonwoven-fabric substrate is composed of a fiber formed from a pulp. However, Yamato does teach the nonwoven fabric conceptually includes paper (¶ [0062]). Yamato further teaches the nonwoven fabric is preferably selected typically from polyolefin nonwoven fabrics, among others (¶ [0064]) and teaches polypropylenes are a type of polyolefin (¶ [0065]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a polypropylene nonwoven fabric, because it would have been choosing a material designated for the nonwoven-fabric substrate, which would have been a choice from a finite number of identified, predictable solutions useful as the material in the nonwoven-fabric substrate of the microporous laminated membrane of Yamato and possessing the benefits taught by Yamato.  One of ordinary skill in the art would have been motivated to produce additional nonwoven-fabric substrates comprising the specified materials having the benefits taught by Yamato in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Hotchkiss teaches a nonwoven fabric that is oil and grease absorbent and has good oil rinsing properties having an improved ability to easily rinse oil and grease (col. 1, lines 55-64). Hotchkiss teaches a preferred embodiment for the nonwoven fabric is one where the fibers are made of 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to integrate other fibers with the polypropylene nonwoven-fabric substrate, based on the teaching of Hotchkiss.  The motivation for doing so would have been to permit greater control of the nonwoven-fabric substrate properties and internal construction, as taught by Hotchkiss.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose wood pulp as the other fibers in the nonwoven-fabric substrate, because it would have been choosing from a list of suitable materials, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the other fibers in the nonwoven-fabric substrate of the microporous laminated membrane of Yamato in view of Hotchkiss and possessing the benefits taught by Yamato and Hotchkiss.  One of ordinary skill in the art would have been motivated to produce additional nonwoven-fabric substrates comprising other fibers having the benefits taught by Hotchkiss in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”), Williams et al. US 5,965,030 (“Williams”), and Hotchkiss et al. US 4,587,154 (“Hotchkiss”) as applied to claims 1 and 5 above, and further in view of JPH06269664 A—English translation obtained from Google Patents, hereinafter referred to as (“Tamura”).
Regarding claim 6, Yamato in view of Hotchkiss teaches the microporous laminated membrane of claim 5, as described above. Yamato fails to teach the nonwoven-fabric substrate contains 10 to 50% by mass of a porous oil absorbing particle having a diameter of 5 to 30 microns. 
Tamura teaches an oil-absorbing material that is a particulate material comprising a specific crosslinked polymer and a water-insoluble compound on a porous substrate (¶ [0006]). Tamura teaches the water-insoluble compound is porous (¶ [0006]), has an average particle size of 0.05 to 300 µm and may be diatomaceous earth, among others (pg. 3, paragraphs 8 and 9). Tamura teaches the fibrous material used for the porous substrate may be a nonwoven fabric of materials such as polyolefins (polypropylene) (pg. 4, paragraph 4). Tamura further teaches that in the formation of the oil-absorbing material, the particulate material comprising the crosslinked polymer and water-insoluble compound is dispersed and fixed in the non-woven fabric (pg. 4, paragraph 7). Tamura teaches the benefits of the oil-absorbing material include a high oil-recovering efficiency, absorption of oil after contact for a short time, and a remarkably reduced re-release (oil dripping) of the oil once absorbed (¶ [0005]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to disperse and fix the particulate matter of Tamura on the nonwoven-fabric substrate of Yamato, based on the teaching of Tamura.  The motivation for doing so would have been to obtain a nonwoven-fabric substrate having high oil-recovering efficiency, short oil absorption time, and reduced oil dripping once oil is absorbed, as taught by Tamura.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose diatomaceous earth as the water-insoluble compound, because it would have been choosing a specific water-insoluble compound, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the water-insoluble compound in the particulate material in the nonwoven-fabric substrate of Yamato in view of Hotchkiss and Tamura and possessing the benefits taught by Tamura.  One of ordinary  
Tamura is silent as to the mass of the water-insoluble compound in relation to the porous substrate. However, it is reasonable to presume that the nonwoven-fabric substrate contains from 10 to 50% by mass of the water-insoluble compound. Support for said presumption is found in on pg. 4 of Tamura, wherein Tamura teaches the water-insoluble compound is 1 to 70 parts by weight of the particulate material (pg. 4, paragraph 2). The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of Williams et al. US 5,965,030 (“Williams”) as applied to claims 1 and 3 above, and further in view of Adam US 5,639,541 (“Adam”) and CN 104831449 A—English translation obtained by Espacenet, hereinafter referred to as (“Ling”).
Regarding claim 7, Yamato teaches the microporous laminated membrane of claim 3, as described above in paragraph 10. Yamato is silent as to the diameter of the fibers of the first layer of the nonwoven-fabric substrate. 
Adam teaches an oil absorbing fabric comprising at least one layer of fine microfibers having an average diameter between about 1 and 7 microns bonded with at least one layer of coarse microfibers having an average diameter of at between about 8 and 23 microns (abstract). Adam teaches the oil absorbent fabric is an oil absorbent product for use as a floor mat (col. 1, lines 5-6).  Adam teaches the oil absorbing fabric is abrasion resistant and does not need supporting or carrier layers (col. 1, lines 49-51).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular diameter for the fiber of the first and second layers of the nonwoven-fabric substrate in order to carry out an embodiment of Yamato. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the oil absorbing fabric of Adam wherein one layer of the fabric contains microfibers having an average diameter between about 1 and 7 microns and another layer of the fabric contains microfibers having an average diameter of at between about 8 and 23 microns. The motivation for doing so would have been to obtain a nonwoven-fabric substrate that is abrasion resistant and does not need supporting or carrier layers, as taught by Adam.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the first layer of the nonwoven-fabric substrate to have fibers containing an average diameter of between about 8 and 23 microns and for the second layer of the nonwoven-fabric substrate to have fibers containing an average diameter of between about 1 and 7 microns, because it would have been choosing one of two possibilities, which would have been a choice from a finite number of identified, predictable solutions of the nonwoven-fabric substrate in the microporous laminated membrane of Yamato and possessing the benefits taught by Adam.  One of ordinary skill in the art would have been motivated to produce additional nonwoven-fabric substrates comprising the specified fiber diameters having the benefits taught by Adam in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Yamato fails to teach the first layer of the nonwoven-fabric substrate is woven.
Ling teaches a three-dimensional oil-absorbing fabric (pg. 1, Technical field). Ling teaches oil-absorbing fabrics are mostly based on non-woven materials, however, the oil absorption efficiency of non-woven fabrics is slow, and the product form is limited, which is not conducive to industrial 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the construction of a non-woven with a three-dimensional woven technology construction in the first layer of the nonwoven-fabric substrate, based on the teaching of Ling.  The motivation for doing so would have been to have better performance than a nonwoven layer, have high strength, good controllability, material saving, low production cost, impact resistance and durability, as taught by Ling.
Per claim 7, the first layer of the nonwoven-fabric substrate of Yamato in view of Adam and Ling reads on the claimed surface layer wherein the first layer is of a woven construction and all of its fibers have a diameter of between about 8 and 23 microns.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”) in view of Williams et al. US 5,965,030 (“Williams”), as relied upon in claim 1, and further in view of Adam US 5,639,541 (“Adam”).
Regarding claim 8-10 and 13
Yamato further teaches the microporous laminated membrane preferably has an air permeability of from 0.5 to 5 seconds (¶ [0029]), the nonwoven-fabric substrate preferably has an air permeability of 10 seconds or less (¶ [0059]), wherein the air permeability is measured by JIS 8117 (¶ [0093]). Yamato teaches the nonwoven-fabric substrate preferably has a mass per unit area of 2 to 250 g/m2 (¶ [0057]).
Yamato additionally teaches the nonwoven-fabric substrate may include two or more layers including identical or different materials (¶ [0053]). Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the nonwoven-fabric substrate to include two layers, because it would have been choosing a specified number of layers, which would have been a choice from a finite number of identified, predictable solutions of a nonwoven-fabric substrate in microporous laminated membrane of Yamato and possessing the benefits taught by Yamato.  One of ordinary skill in the art would have been motivated to produce additional nonwoven-fabric substrates comprising a number of layers having the benefits taught by Yamato in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 9, the first layer of the nonwoven-fabric substrate of Yamato reads on the claimed surface layer and the second layer of the nonwoven-fabric substrate reads on the claimed oil holding layer. 
Yamato in view of Williams is silent as to the diameter of the fiber of the nonwoven-fabric substrate. 
Adam teaches an oil absorbing fabric comprising at least one layer of fine microfibers having an average diameter between about 1 and 7 microns bonded with at least one layer of coarse microfibers having an average diameter of at between about 8 and 23 microns (abstract). Adam teaches the oil absorbent fabric is an oil absorbent product for use as a floor mat (col. 1, lines 5-6).  Adam teaches the 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to look choose a particular diameter for the fibers of the nonwoven-fabric substrate in order to carry out an embodiment of Yamato in view of Williams. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the oil absorbing fabric of Adam wherein one layer of the fabric contains microfibers having an average diameter between about 1 and 7 microns and another layer of the fabric contains microfibers having an average diameter of at between about 8 and 23 microns. The motivation for doing so would have been to obtain a nonwoven-fabric substrate that is abrasion resistant and does not need supporting or carrier layers, as taught by Adam.
Per claim 10, the nonwoven-fabric substrate of Yamato in view of Williams and Adam has a mass per unit area of 2 to 250 g/m2 and contains two layers wherein the first layer has an average diameter between about 1 and 7 microns and another layer that has an average diameter of at between about 8 and 23 microns.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”), Williams et al. US 5,965,030 (“Williams”), and Adam US 5,639,541 (“Adam”) as applied to claim 8 above, and further in view of Hotchkiss et al. US 4,587,154 (“Hotchkiss”).
Regarding claim 11
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a polypropylene nonwoven fabric, because it would have been choosing a material designated for the nonwoven-fabric substrate, which would have been a choice from a finite number of identified, predictable solutions useful as the material in the nonwoven-fabric substrate of the microporous laminated membrane of Yamato in view of Williams and Adam and possessing the benefits taught by Yamato.  One of ordinary skill in the art would have been motivated to produce additional nonwoven-fabric substrates comprising the specified materials having the benefits taught by Yamato in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Hotchkiss teaches a nonwoven fabric that is oil and grease absorbent and has good oil rinsing properties having an improved ability to easily rinse oil and grease (col. 1, lines 55-64). Hotchkiss teaches a preferred embodiment for the nonwoven fabric is one where the fibers are made of polypropylene mixed up to about 75 percent by weight of other fibers, such as pulp fibers (col. 2, lines 10-19). Hotchkiss teaches for many applications, further improvements may be obtained using a web that contains other components such as wood pulp integrated within the web matrix (col. 3, lines 8-14). Hotchkiss teaches the use of the additional components permits even greater control of the web properties and internal construction (col. 3, lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to integrate other fibers with the polypropylene nonwoven-fabric substrate, based on the teaching of Hotchkiss.  The motivation for doing so would have been to permit greater control of the nonwoven-fabric substrate properties and internal construction, as taught by Hotchkiss.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose wood pulp as the other fibers in the nonwoven-. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”), Williams et al. US 5,965,030 (“Williams”), Adam US 5,639,541 (“Adam”) and Hotchkiss et al. US 4,587,154 (“Hotchkiss”) as applied to claim 11 above, and further in view of JPH06269664 A—English translation obtained from Google Patents, hereinafter referred to as (“Tamura”).
Regarding claim 12, Yamato teaches the microporous laminated membrane of claim 11, as described above. Yamato fails to teach the nonwoven-fabric substrate contains 10 to 50% by mass of a porous oil absorbing particle having a diameter of 5 to 30 microns. However, Yamato does the nonwoven fabric may include a resin (¶ [0063]).
Tamura teaches an oil-absorbing material that is a particulate material comprising a specific crosslinked polymer and a water-insoluble compound on a porous substrate (¶ [0006]). Tamura teaches the water-insoluble compound is porous (¶ [0006]), has an average particle size of 0.05 to 300 µm and may be diatomaceous earth, among others (pg. 3, paragraphs 8 and 9). Tamura teaches the fibrous material used for molding the porous substrate may be a nonwoven fabric of materials such as polyolefins (polypropylene) (pg. 4, paragraph 4). Tamura further teaches that in the formation of the oil-absorbing material, the particulate material comprising the crosslinked polymer and water-insoluble 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to disperse and fix the particulate matter of Tamura on the nonwoven-fabric substrate of Yamato in view of Williams, Adam and Hotchkiss, based on the teaching of Tamura.  The motivation for doing so would have been to obtain a nonwoven-fabric substrate having high oil-recovering efficiency, short oil absorption time, and reduced oil dripping once oil is absorbed, as taught by Tamura.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose diatomaceous earth as the water-insoluble compound, because it would have been choosing a specific water-insoluble compound, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the water-insoluble compound in the particulate material in the nonwoven-fabric substrate of Yamato in view of Tamura and possessing the benefits taught by Tamura.  One of ordinary skill in the art would have been motivated to produce additional particulate materials comprising water-insoluble compounds having the benefits taught by Tamura in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Tamura is silent as to the mass of the water-insoluble compound in relation to the porous substrate. However, it is reasonable to presume that the nonwoven-fabric substrate contains from 10 to 50% by mass of the water-insoluble compound. Support for said presumption is found in on pg. 4, wherein Tamura teaches the water-insoluble compound is 1 to 70 parts by weight of the particulate material (pg. 4, paragraph 2). The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamato US 2015/0306539 A1 (“Yamato”), Williams et al. US 5,965,030 (“Williams”), and Adam US 5,639,541 (“Adam”) as applied to claims 8 and 9 above, and further in view of Anderson US 5,957,241 (“Anderson”).
Regarding claim 14, Yamato teaches the microporous laminated membrane of claim 9, as described above starting in paragraph 46. As taught above, the nonwoven-fabric substrate of Yamato in view of Adam contains two layers wherein the first layer has an average diameter between about 1 and 7 microns and another layer that has an average diameter of at between about 8 and 23 microns. 
Yamato fails to teach the first layer of the nonwoven-fabric substrate is knitted.
Anderson teaches an oil drip mat apparatus for collecting oil having a plurality of layers (abstract). Anderson teaches for outdoor use where the oil drip mat apparatus is subject to sunlight and the environment, the outermost layer is preferably made of high strength, knitted fabric mesh material which is resistant to the sun’s UV rays (col. 4, lines 11-19). Anderson teaches by making the outermost layer UV resistant, the heating of the layers and material disposed beneath the outermost layer by the sun is reduced, thus maintaining the apparatus relatively cool (col. 4, lines 19-21). Anderson further teaches the high strength, knitted fabric mesh material is also damage resistant is stepped on (col. 4, lines 22-23).
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a high strength, knitted fabric mesh material for the first layer of the nonwoven-fabric substrate of Yamato in view of Adam, based on the teaching of Anderson.  The motivation for doing so would have been to maintain a cool microporous laminated membrane when used outdoors and prevent damage from occurring when stepped on, as taught by Anderson.
Per claim 14, the first layer of the nonwoven-fabric substrate of Yamato in view of Williams, Adam and Anderson reads on the claimed surface layer wherein the first layer is of a knitted construction and all of its fibers have a diameter of between about 8 and 23 microns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786